FILED
                            NOT FOR PUBLICATION                              JAN 24 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10142

               Plaintiff - Appellee,             D.C. No. 3:09-cr-00838-MHP

  v.
                                                 MEMORANDUM *
IVAN AREVALO-HERNANDEZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Northern District of California
                     Marilyn H. Patel, District Judge, Presiding

                            Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Ivan Arevalo-Hernandez appeals from the 36-month sentence imposed

following his guilty-plea conviction for illegal reentry following deportation, in

violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and

we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Arevalo-Hernandez contends that the district court procedurally erred by

failing to address his argument for a sentence in the Guidelines range applicable to

defendants offered fast-track dispositions. The record reflects that the district court

did not procedurally err. See Rita v. United States, 551 U.S. 338, 359 (2007);

United States v. Gonzalez-Zotelo, 556 F.3d 736, 740 (9th Cir. 2009), cert. denied,

130 S. Ct. 83 (2009).

      Furthermore, under the totality of the circumstances, the below-Guidelines

sentence was not substantively unreasonable. See Gall v. United States, 552 U.S.

38, 51-52 (2007).

      AFFIRMED.




                                           2                                    10-10142